DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 7 March 2022. No claims have been cancelled or added, claims 1-4, 10-15, and 19-20 have been amended. Therefore, claim1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2019 was filed after the mailing date of the application on 17 December 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that “identifying … bidders … based on analysis of seller line items, seller deals, and curated deals” is not well described – other than the same phrasing at the claims. This is to say “seller line items” is not defined – there is no apparent indication of what a “line item” is, nor what a “seller line item” would be, and the only apparent difference between a “seller deal” and a “curated deal” is that a broker handles a curated deal. Therefore, the term interpretation appears to be a breadth issue, and since a “line item”, and especially a “seller line item”, would appear to be referring to the ad space (and per the 7 March 2022 amendment, it is the parameters or criteria of the ad space/slot seller), a “seller deal” is an aggregation of ad spaces/slots from the seller, and a curated deal may include a seller deal (see claims 2 and 14), the identifying of bidders appears to merely be identifying bidders that may bid on the ad space based on the parameters or criteria.

The Examiner further notes that the independent claims now indicate “providing at least a portion of the group of buyers with user information corresponding to a user of the end user device, the user information being derived from interactions of the end user device with electronic products of the brokers”; however, there appears to be no actual support for this. The specification only discusses “interact” or its derivations at ¶¶ 00027, 00046, 00070, 00089, and 000157 (as submitted), but only apparently in relation to tracking interactions, not providing the information. However, this appears to be so common in the art that the Examiner notes not rejecting under § 112 for support or indefiniteness since it would appear that anyone of ordinary skill would readily know to, and how to, report the information and select advertising or content on that information, and the claims are so broad as to apparently encompass all indications of targeting advertising or content based on such user information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-10), device (claims 11-19), and non-transitory machine-readable medium (claim 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method, comprising: providing, by a processing system via a communications network, user interfaces including a first user interface and second user interfaces; receiving, by the processing system, an ad call associated with an ad space available in media content that is being presented at an end user device; identifying, by the processing system, a group of bidders from among a plurality of bidders, wherein the identifying is based on an analysis of seller line items, seller deals, and curated deals and based on satisfying parameter requirements described by the seller line items, the seller deals, and the curated deals, wherein the seller line items are generated via the first user interface by a seller of the ad space of the ad call for direct sales to first buyers of a group of buyers, wherein the seller line items include buyer-specific information associated with the first buyers and are based on pre-arranged agreements with each of the first buyers, wherein the seller deals are generated via the first user interface by the seller that aggregates deal inventory of the seller comprising a first plurality of ad spaces of the seller including the ad space and offers preferential terms to second buyers of the group of buyers, wherein the curated deals are generated via the second user interfaces by brokers, wherein the curated deals aggregate curated deal inventory comprising a second plurality of ad spaces across of a plurality of sellers including the seller, wherein the brokers are third party entities distinct from the plurality of sellers or the group of buyers, and wherein the curated deal inventory includes the ad space of the seller; conducting, by the processing system, auctions with the group of bidders, wherein the auctions include a curated deal auction associated with at least a portion of the curated deals, wherein the auctions include a deal auction associated with at least a portion of the seller deals, and wherein the auctions include a real-time bid auction, wherein the curated deal auction includes providing at least a portion of the group of buyers with user information corresponding to a user of the end user device, the user information being derived from interactions of the end user device with electronic products of the brokers; obtaining, by the processing system, bids from the auctions; determining, by the processing system, a winning bid from among the bids; and providing, by the processing system, a notification associated with the winning bid, wherein the notification causes the end user device to render a creative associated with the winning bid in the ad space.
Independent claim 11 is similar to claim 1, except directed to a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising similar activity as at claim 1 above, except the identifying bidders is merely based on an analysis of line items and a curated deal; therefore, claim 11 is analyzed in the same manner as claim 1. Independent claim 20 is also similar to claim 1 (and claim 11), except directed to a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising similar activity as at claim 1 above, except the identifying bidders is merely based on an analysis of a curated deal; therefore, claim 20 is analyzed in the same manner as claim 1 (and claim 11).
The dependent claims (claims 2-10 and 12-19) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the information provided as buyer-specific information (literally the terms under which the seller will sell to a specific buyer; at claims 2 and 14), the real-time bidding being via SSP servers (claims 3 and 18), the curated deal auction is based on seller indications prior to the auction (claims 4 and 15), using bid priorities (claim 5), receiving a call-back message (claims 6 and 16), receiving ad call information from a SSP server (claims 7 and 17), the winning bid corresponds to a particular curated deal and buyer or seller (claims 8, 9, and 13), broker equipment storing user information (claims 10 and 19), and/or seller line items and deals being associated with buyers or sellers (claim 12, and as at claim 1).

The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
For clarity, the Examiner notes that the claimed interfaces are analogous to interfaces such as mail, phone calls, and/or in-person communication; the “first” and “second” are merely ordinal designations for the interfaces; the seller line items merely designate the seller’s requirements for advertising or content; the seller and curator deals are merely designations of which entities are participating, or to participate, in the auctions for a plurality or aggregated spaces; and the auctions conducted merely entail obtaining bids, determining a winner, and cause rendering of the determined winning creative. The claim elements may be summarized as the idea of conducting auctions for ad spaces; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination) – there is significantly more verbiage included in the claims and considered in the analysis, the above summary/summaries merely illustrate the abstract idea. This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions … advertising, marketing or sales activities/behaviors, or business relations; …) grouping(s) of subject matter. 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are activities performed by a processing system, and using a user device; a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations; and a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benisch et al. (U.S. Patent No. 10,037,546, hereinafter Benisch) in view of Axe et al. (U.S. Patent Application Publication No. 2008/0046315, hereinafter Axe).

Claim 1: Benisch discloses a method, comprising:
receiving, by the processing system, an ad call associated with an ad space available in media content that is being presented at an end user device (see at least, e.g., column:lines 3:40-53 and 4:5-8; citation by number only hereinafter);
identifying, by the processing system, a group of bidders from among a plurality of bidders, wherein the identifying is based on an analysis of seller line items, seller deals, and curated deals and based on satisfying parameter requirements described by the seller line items, the seller deals, and the curated deals, wherein the seller line items include buyer-specific information associated with the first buyers and are based on pre-arranged agreements with each of the first buyers, wherein the seller deals are generated via the first user interface by the seller that aggregates deal inventory of the seller comprising a first plurality of ad spaces of the seller including the ad space and offers preferential terms to second buyers of the group of buyers, wherein the curated deals aggregate curated deal inventory comprising a second plurality of ad spaces across of a plurality of sellers including the seller, wherein the brokers are third party entities distinct from the plurality of sellers or the group of buyers, and wherein the curated deal inventory includes the ad space of the seller (3:61-64);
conducting, by the processing system, auctions with the group of bidders, wherein the auctions include a curated deal auction associated with at least a portion of the curated deals wherein the auctions include a deal auction associated with at least a portion of the seller deals, and wherein the auctions include a real-time bid auction, wherein the curated deal auction includes providing at least a portion of the group of buyers with user information corresponding to a user of the end user device, the user information being derived from interactions of the end user device with electronic products of the brokers; (3:54-4:3);
obtaining, by the processing system, bids from the auctions (3:54-4:3);
determining, by the processing system, a winning bid from among the bids (3:54-4:3); and
providing, by the processing system, a notification associated with the winning bid, wherein the notification causes the end user device to render a creative associated with the winning bid in the ad space (3:54-4:3).
Benisch, however, does not appear to explicitly disclose providing, by a processing system via a communications network, user interfaces including a first user interface and second user interfaces; wherein the seller line items are generated via the first user interface by a seller of the ad space of the ad call for direct sales to first buyers of a group of buyers, wherein the curated deals are generated via the second user interfaces by brokers. Axe, however, teaches using interfaces to target information based on publisher and advertiser information (Axe at 0004-0006), including that “advertisers may supply advertisement messages and/or other advertiser information and may specify pricing and context criteria to the advertisement server using the advertiser interface module” and “publishing companies may interact with the advertising server 100 via the publisher interface module 110 to submit requests for advertisements to occupy a specified volume of unallocated space in their publications” (Axe at 0024, with continuing explanation at 0025) since this “benefits the viewer, because he/she is getting more selection, and it benefits the publisher and ad server portal because the potential for more click-through referral-based revenue generation is created” (Axe at 0038). Therefore, the Examiner understands and finds that employing user interfaces for a publisher and curated deals is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide better selections for the user and better potential for click-throughs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the ad auctions of Benisch with the interfaces of Axe in order to employ user interfaces for a publisher and curated deals so as to provide better selections for the user and better potential for click-throughs.
The rationale for combining in this manner is that employing user interfaces for a publisher and curated deals is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide better selections for the user and better potential for click-throughs as explained above.

Claim 3: Benisch in view of Axe discloses the method of claim 1, wherein the real-time bid auction includes bid requests being transmitted to a plurality of Supply-Side Platform (SSP) servers, and wherein bid responses are received from one or more of the plurality of SSP servers within a time deadline (3:54-4:3, where any bidder that would supply an ad is considered a supply side platform). 

Claim 4: Benisch in view of Axe discloses the method of claim 1, wherein the curated deal auction is based on an indication of the seller prior to the curated deal auction that the ad space is to be included in the curated deal inventory (3:54-4:3). 

Claim 5: Benisch in view of Axe discloses the method of claim 1, further comprising determining, by the processing system, priorities associated with the bids, wherein the determining the winning bid is based in part on determining of the priorities (3:54-4:3, where any indication of a winning bid indicates a priority – of some/any form - that is used to determine the winning). 

Claim 6: Benisch in view of Axe discloses the method of claim 1, further comprising receiving a call back message responsive to the end user device rendering the creative. 

Claim 7: Benisch in view of Axe discloses the method of claim 1, wherein the receiving the ad call comprises receiving deal identification information from a supply-side platform server. 

Claim 8: Benisch in view of Axe discloses the method of claim 7, wherein the winning bid corresponds to a particular curated deal of the curated deals, and wherein the particular curated deal has a same buyer as a particular deal identified by the deal identification information (3:54-4:3). 

Claim 9: Benisch in view of Axe discloses the method of claim 1, wherein the winning bid corresponds to a particular curated deal of the curated deals, and wherein the particular curated deal has a same buyer as a particular seller deal of the seller deals (3:54-4:3). 

Claims 11-13, 15-18, and 20 are rejected on the same basis as claims 1, 3-4, 6-7, and 9 above since Benisch discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (at claims 11-13 and 15-18) and a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (at claim 20), the operations comprising the same or similar activity as indicated at claims 1, 3-4, 6-7, and 9 above (Benisch at 4:36-62).

Allowable Subject Matter
Claims 2, 10, 14, and 19 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 and 14 each recite “wherein the buyer-specific information includes pricing, budgeting, pacing, key value parameters, target viewing rate, targeting information, and identification of a particular buyer”, where the Examiner notes that the antecedent basis for this limitation (at parent claims 1 and 11) is that “seller line items are generated via the first user interface [and] include buyer-specific information associated with the first buyers”. Therefore, the seller is providing the buyer-specific information with or in the seller line item identifying constraints, parameters, etc. for an ad space to be auctioned. The Examiner notes that both Roth et al. (U.S. Patent Application Publication No. 2007/0299682, hereinafter Roth) and Heyman et al. (U.S. Patent Application Publication No. 2008/0201188, hereinafter Heyman) disclose the general use of this information in targeting advertising; however, the Examiner notes that the claim phrasing requires that all of the information be included (i.e., not just a some or a selection of them), and Roth and Heyman do not indicate the specific inclusion of all the information (e.g., just that price, budget, buyer/advertiser, etc. is generally considered) and not that the seller provides this information as included in the line item for their ad space (Roth and Heyman generally indicate that the data or information may be collected using various sources. Therefore, the Examiner notes that although this is merely indicating the data being sent, it would appear to not be reasonably obvious to combine various additional references to indicate the seller providing this information as line item requirements for an available ad space.
Claims 10 and 19 each recite “wherein the electronic products include a web page, a search engine, a merchant website, a video game, or a combination thereof” and the Examiner notes that the antecedent basis for this limitation (at parent claims 1 and 11) is “providing at least a portion of the group of buyers with user information corresponding to a user of the end user device, the user information being derived from interactions of the end user device with electronic products of the brokers”. Therefore, the user interactions are required to be with the broker’s “web page, a search engine, a merchant website, a video game, or a combination thereof” (NOT the advertiser/buyer or seller electronic products, nor just any merchant website) – the website must be the broker’s electronic product. The Examiner notes many references that indicate a broker using user interactions with content to target content or advertising – see, e.g., Buller et al. (U.S. Patent No. 10,248,973, hereinafter Buller) at 4:11-26; however, the interactions claimed must be with the broker’s electronic product such as a web page, a search engine, a merchant website, a video game, or a combination thereof. Since a broker is indicated as being a go-between or intermediary between the buyer and seller so as to facilitate ad space bidding and purchase, it does not appear apparent that such a broker would likely have “a web page, a search engine, a merchant website, [or] a video game”, much less that a user now being targeted would visit such electronic products, but that is what the claims appear to require.

Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive.

Applicant first argues that the 112 rejections are overcome (Remarks at 10); however, the amendment indicates the rejection should be withdrawn. Therefore, the argument is considered moot and not persuasive.

Applicant then argues the 101 rejections, indicating SME guidance (Id.), then repeating almost the entirety of claim 1 (Id. at 11-12), alleging specification support (Id.at 12-15), (Remarks page 16 is blank,) then asserting with respect to Step 2A, Prong 1, that “the independent claims as amended recite providing a first user interface and a second user interface, seller line items that are generated via the first user interface by a seller, and curated deals that are generated via the second user interface by brokers. Also for example, the independent claims as amended recite auctions that include a deal auction, a real-time bid auction, and a curated deal auction that includes providing user information derived from interactions of the end user device with electronic products of brokers. Accordingly, applicant respectfully submits that the independent claims, when taken as a whole, do not recite an abstract idea.” (Id. at 17) However, this again just repeats what the claims say (in a form of summary) and there is no explanation or reasoning associated with why or how this indicates the claims as not being directed to an abstract idea – the summary Applicant provides appears on its face to just be a summary of the abstract idea.
Applicant then alleges a practical application (Id.), asserting that “the claimed subject matter allows third party entities that have access to particular user information (which facilitates a buyer’s decision to bid on an ad space) to provide that user information during the auction.” (Id.) However, this is merely indicating brokers (as third parties), and they are part of the abstract idea. Applicant then offers more alleged examples of a practical application (e.g., it “expands the ability to sell ad space …”) (Id.), but again, this is the abstract idea.
Applicant then argues that claim features “amount to significantly more” under Step 2B (Id. at 17-18); however, again, the allegation merely lists some claim features and provides no explanation or reasoning as to why or how this is “significantly more” – the features indicated appear to be the abstract idea itself.

Applicant then argues the 102 rejections, merely repeating large portions of claim 1 (Id. at 18-19), then the same for claim 11 (Id. at 19-20), again for claim 20 (Id. at 20-21), then indicating support (Id. at 21), repeating a portion of Benisch (Id. at 21-22), and asserting that “Benisch fails to teach the subject matter of claim 1” (Id. at 22), again repeating the same portions of claim 1 as above, (Id.), and concluding that “Hence, claim 1 is believed to be allowable over Benisch” and “Independent claims 11 and 20 recite limitations similar to claim 1 and are believed to be allowable over Benisch for the same reasons.” (Id.). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Nevertheless, the Examiner notes that Benisch does not appear to discuss interfaces to submit advertising or provide ad space criteria (“seller line items”); therefore, the Examiner notes that the amendment necessitates new grounds of rejection as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heilig et al. (U.S. Patent Application Publication No. 2010/0082422, hereinafter Heilig) also further describes using both a publisher to provide ad space inventory information and an advertiser interface to submit advertiser information, including targeting information (see, e.g., Heilig T 0047 and 0058).
Wojcicki et al. (U.S. Patent Application Publication No. 2007/0239533, hereinafter Wojcicki), as incorporated by reference into Axe above and further also describes using publisher and advertiser interfaces to submit content and criteria for targeted advertising (see, e.g., Wojcicki at Abstract, 0022-0024, and 0027).
RTB Project, OpenRTB API Specification Version 2.2, from IAB, dated April 2014, downloaded 31 May 2022 from https://www.iab.com/wp-content/uploads/2015/06/OpenRTBAPISpecificationVersion2_2.pdf indicates that RTB (Real-Time Bidding) is established and IAB (the Interactive Advertising Bureau, per iab.com) has issued an open-source standard for use. The “OpenRTB Ecosystem” is illustrated (see Fig. 1 at p. 3) as a publisher (i.e., seller) contacting either/any/all of a Publisher Ad Server, an Ad Network (i.e., brokering), and/or a Sell-Side Platform (or Exchange) and also an advertiser working via an Agency Trading Desk or In-house Team to contact an Advertiser Ad server, an/the Ad Network and/or Demand-Side Platform so as to provide Auction and Bidder Services using RTB. 
IAB.com homepage, https://www.iab.com/?gclid=EAIaIQobChMIzqy2k-aJ-AIV18izCh1GpAo6EAAYASAAEgJkHfD_BwE, screenshot from 31 May 2022 indicating that the IAB is the Interactive Advertising Bureau (at the 5th page of the PDF).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622